 62DECISIONS OF NATIONAL LABOR RELATIONS BOA1;DLloyd Walters and Theresa Walters, a Partnership d/b/a PhilModesandInternationalLadies'Garment Workers Union,AFL-CIO.Case No. 16-CA-1511.March .2, 1962DECISION AND ORDEROn December 19, 1961, Trial Examiner Thomas N. Kessel issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take 'certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that the Respondent had notengaged in certain other alleged unfair labor practices and recom-mended that the complaint be dismissed with respect to such allega-tions.Thereafter, the Charging Party filed exceptions to the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions, and the entire record in this pro-ceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lloyd Waltersand Theresa Walters, a partnership d/b/a Phil Modes, Athens, Texas,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in International Ladies' GarmentWorkers Union, AFL-CIO, or any other labor organization of itsemployees, by discriminating in regard to hire or tenure of employ-ment of its employees.(b)Coercively interrogating employees concerning their unionactivities, sympathies, and the union activities of other employees, orthreatening to discharge or layoff employees for engaging in union'In the absence of exceptions,Member Rodgers would adoptpro formathe TrialExaminer's finding that the Respondent discriminatorily discharged employees Adams,Jackson, Lambright,Rhodes, and Manoy on July 7, 1961,and engaged in other conductviolativeof Section 8(a) (1) of the Act, as alleged in the complaint.136 NLRB No. 7. PHIL MODES63activities, or threatening to close and move its plant to evade theabove-named labor organization, or unlawfully declaring it will nottolerate the unionization of its plant, or threatening employees thatitwill prevent them from holding union meetings by using influenceto deprive them of their public meeting place, or requesting employeesto obtain and to supply it with information concerning the unionactivities of employees, or ordering employees to cease all union ac-tivities at any time or place in its plant.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist International Ladies' Garment Workers Union,AFL-CIO, or any other organization, to bargain collectively withrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidand protection, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Jack Adams immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make whole employeesJack Adams, Katherine Jackson, Nena Rhodes, Dorothy Manoy, andJuanita Lambright in the manner set forth in that section of theIntermediate Report entitled "The Remedy" for any loss of payeach may have suffered by reason of the Respondent's discriminationagainst them.(b)Post at its plant in Athens, Texas, copies of the notice attachedhereto marked "Appendix." 2 Copies of said notice, to be furnishedby the Regional Director for the Sixteenth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.I In the event that thisOrder is enforced by a decreeof a United States Court ofAppeals, there shall be substituted for thewords"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the allegations of the complaint withrespect to discrimination against James Chitty, Paul Turcotte, Doro-thy Schuder, and Jim Morgan be, and they hereby are, dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of their rights to engage in or to refrain fromengaging in union activities by interrogating them concerningtheir union activities, sympathies, and the union activities of otheremployees, by threatening to discharge or layoff employees forengaging in union activities, by threatening to close or move ourplant to evade International Ladies' Garment Workers Union,AFL-CIO, or any other labor organization of our employees, byunlawfully declaring that we will not tolerate the unionizationof our plant, by threatening that we will prevent our employeesfrom holding union meetings by using our influence to deprivethem of their public meeting place, by requesting employeesto obtain and supply us with information concerning the unionactivities of other employees, or by ordering employees to ceaseall their union activities at any time or place in our plant.WE WILL NOT discourage membership in International Ladies'Garment Workers Union, AFL-CIO, or any other labor organi-zation of our employees, by discriminating in any manner withregard to hire, tenure, or any term or condition of employment.WE WILL offer immediate and full reinstatement to Jack Adamsto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges.WE WILL make whole Jack Adams, Katherine Jackson, NenaRhodes, Dorothy Manoy, and Juanita Lambright for any lossof earnings suffered by them as a result of the discriminationagainst them.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist theabove-named or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all such activities. PHIL MODES65All our employeesare freeto become or remain, or to refrain frombecoming or remaining, members of any labor organization.LLOYD WALTERS AND THERESA WALTERSA PARTNERSHIP D/B/A PHIL MODES,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (300West Vickery, Fort Worth 4, Texas; telephone numberEDison 5-5341, extension 284) if they have any questions concerningthis notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by International Ladies' Garment Workers Union,AFL-CIO,herein called the Union,the General Counsel of theNational LaborRelations Board,herein called the Board,by the Regional Director for the Sixteenth Region,issued hiscomplaint datedAugust 17, 1961,against Lloyd Walters and Theresa Walters, a part-nership d/b/a PhilModes, herein called the Respondent,alleging that the Respondenthad engaged in and was engaging in unfairlaborpractices affecting commerce withinthe meaning of Section 8(a)(1) and(3) and Section 2(6) and(7) of theNationalLaborRelationsAct, 61 Stat.136, herein calledthe Act.The Respondent's answer tothe complaint denies the allegations of statutory violations set forth therein.Copiesof the complaint,the charge,and a notice of hearing were duly served upon theparties.Pursuant to notice,a hearing was held in Athens,Texas, on October 3 and 4,1961,before the Trial Examiner duly designated to conduct the hearing.All partieswere represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence was afforded all parties.Afterthe closeof the hearing the General Counsel and the Respondent filed briefs which have beencarefully considered.Upon the entire record in the case,and from my observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe Respondent is a partnership engagedin Athens, Texas, in themanufacture,sale, and distribution of ladies' coats.The General Counsel and theRespondentstipulatedthat theRespondent began its operationsinAthens,on orabout Febru-ary 1, 1961,and that during the first 5 months of its operations its sales to pointsoutside the Stateof Texaswere valued in excessof $25,000, and its purchase of goodsand materials from points outside Texas during the same period were valued in excessof $25,000.By projecting the Respondent'sout-of-State sales and shipments forthe first 12months of its operations it is estimated that each would exceed$50,000 invalue.The Respondent further stipulated with the General Counsel thatit is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.I find that theRespondent is engaged in commercewithin themeaningof the Actand that exerciseof theBoard's jurisdiction over its operations will effectuate the purposesof the Act.II. THE LABOR ORGANIZATION INVOLVEDInternational Ladies'Garment WorkersUnion, AFL-CIO,is a labor organizationadmitting to membership employees of the Respondent. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESThe General Counsel contends that on various dates between June 13 and July 7,1961, the Respondent discharged nine employees in violation of Section 8(a) (3) ofthe Act, because of their union activities, and that the Respondent violated Section8(a)(1) of the Act by various acts of interference, restraint, and coercion of em-ployees in the course of their union activities.The Respondent admits that it dis-charged all but one of the foregoing nine employees, but maintains it did so lawfullyfor cause.The Respondent demes that it committed the alleged Section 8(a)(1)conduct, or that such conduct in which it may have engaged should be held violativeof the Act.The Respondent started its garment manufacturing operations at Athens in Janu-ary 1961 in a temporary building with a force of essentially untrained employees.In April the Respondent moved to its present permanent quarters.The Respondentwent into actual production of garments from the inception despite the handicaps ofinadequate building and inexperienced personnel.Harold Berlin, the Respondent'sproduction manager was completely in charge of the manufacturing operationsHealso hired, discharged, trained, and fixed the pay of the production employees.All theunlawful conduct attributed to the Respondent was allegedly committed directly byBerlin.Concededly, Berlin is the Respondent's agent for whose conduct the Re-spondent is responsible.Union activities among the Respondent's employees started about June 10 or 12,1961, at a meeting of three employees with the Union's representative at the home ofemployee Katherine Jackson.Thereafter a campaign ensued among the employeesto secure their adherence to the Union by solicitation of their signatures on authoriza-tion cards.On about June 15 and 29 there were union meetings at the county court-house in Athens attended by the employeesOn July 3 the Union filed a petition withthe Board's Regional Office in Fort Worth seeking an election to determine itsstatus as the exclusive bargaining representative of the Respondent's employees.OnJuly 6 the Respondent received a copy of the petition mailed to it by the RegionalOffice.On July 19 representatives of the Union and the Respondent participated in ahearing conducted by the Regional Office which on August 3 issued a decision anddirection of election in Case No. 16-RC-2949. In the ensuing election, held onAugust 23, 37 of the 50 eligible voters rejected the Union as their representative.Three voters favored the Union and the ballots of seven voters were challenged.OnAugust 31 a certification of results of election was issued certifying the Union hadlost the election.A. Interference, restraint, and coercionEmployee Nena M. Rhodes testified that on an unspecified date in the latter part ofJune 1961 after a union meeting she heard Berlin state to an unidentified person inthe plant while her back was turned that "he would let everyone off that joined theUnion."She recalled that on a later occasion when employee Etta Mae Bradleyasked Berlin to instruct her in the performance of her sewing operation he said to herin effect "you mean to tell me you are in the Union," or "you joined the Union, andyou don't know how to do this?"Charlie W. Pagitt had voluntarily left the Respondent's employ on July 15, 1961.He testified that in the morning following the first union meeting in June, Berlinsummoned him to his office. Berlin informed him he had learned of the union meetingof the preceding night.After exacting Pagitt's promise to speak truthfully he askedhim to reveal who attended the meeting, the number of employees present, and"everything "Paeitt answered these questions and identified most who attended.Berlin asked whether Paul Turcotte had been the "ringleader," and Pagitt repliedthat he did not think so. Paeitt related that after the next union meeting Berlinagain requested that he keep him informed about when future meetings would beheld and what transpired at such meetings.Once more Berlin expressed belief thatTurcotte was the ringleader and added that if he were "out-the-door he went; that hewas through with him " Berlin declared to Pagitt that Turcotte had threatened todamage the automobiles of employees who refused to ioin the UnionPaeitt re-iterated his belief that Turcotte was not the union ringleader, but that Walter Hart, anemployee no longer working for the Respondent, had started the union activities.Berlin also said, Pagitt recalled. that "he didn't want to Let connected with theUnion; that his partner got treated dirty down in California."He remarked thatthe Respondent had not paid for its building and asserted that if the employees wereto be unionized he would move elsewhereHe stated also that he would see thatthere would he no more union meetings at the courthousePieitt testified concerninganotherconversation with Rerl;n in which the latter expressed belief that emninveeMarie Mullen was one of the Union's principal leaders.Pagitt disagreeed.Berlin PHIL MODES67renewed his request to Pagitt to keep him informed about the union meetings and tolet him know which employeeswere joiningthe Union.Former employee Jack Adams testified that on July 5 Berlin asked him whether hewanted to be a "union man," whether he had in the past belonged to a union, whetherthe plant where he had formerly worked had been unionized, and if so for how long,and how long he had worked there. Adams answeredthese questionsand admittedhis desire, to be a union member and that had been a member of the Union at theplant where he had formerly worked for about 10 years.Thereupon, according toAdams, Berlin said, "What I can't understand about these fellows, that he came intothis townand set up a businessin order to give us work to do and then in 6 weeks herewe try to bringa unionin."Adams told Berlin he had not had anything to do withbringingthe Union into the plant.Berlin replied, "Well, you might just as well goback to where you came from, because they wasn't going to have any." Berlin wenton to tell Adams he was "fired" and gave him the option of leaving that evening orworking till the end of the week.Adams did not know whether to believe he hadthen been discharged or not. In any event he worked the next 2 days until he wasdischarged on July 7.Dorothy Manoy had been discharged by the Respondent on July 7 and was recalledto work within a few days. The Respondent maintains that her discharge had beenan unintentionalerror and that she was recalled as soon as the mistake was discovered.She testified that when she returned to work on July 14 Berlin asked her why she hadsigned a union card and she replied it was because others had done so.He thenasked whether she would jump from a roof merely because someone asked her todo so.He instructed her to tell him the next time someone asked her to sign a card,and informed her she had been sent home on July 7 not because of her job per-formance but because he was "vexed" over her joining a union.Dorothy Schuder'sterminationof employment on June 30 had produced anargument with Berlin which provoked her remark to him that if the plant went unionhe would have to change his tune and treat employees differently.Berlin, sheclaimed, retorted that "so long as he ran theplantand the plant was his there wouldbe no union shop there."He said also that "when he left California he left theunion behind.The people in Texas had more sense than to let union or organizedlabor run their jobs for them." Schuder also testified that when she was first hiredby Berlin on June 26 he asked whether there had been a union shop at the garmentplant where she had formerly worked.Employee Juanita Lambright testified that in the morning of July 7, the day whenshe was discharged, Berlin asked her whether she had signed a union card. Sheadmitted she had.The same day she heard Berlin remarkto anemployee "youbelong to aunion anddon't even know how to do this."Employee Marie Mullen related that Berlin asked her on July 1 whether she hadattended the union meeting of June 29. She told him she had, whereupon he saidhe did not see why some of the girls were not loyal enough to come to him and tellhim about it.According to Mullen, on July 14 or 15 while she was lunching withother employees in the shopBerlinordered her to "quit molesting the girls duringworking hours and not toorganizeor `smorganize' on his property at any time; that[she] could talk to them in the street or in their homes, but not on his property orin his building."He also reminded her, she said, that he had let her stay at theshop at times when he had no work for her and that she had "turned around andstabbed him in the back with a knife."Mullen further testified concerning a July 21meeting of the employees in the plant when Berlin said to them, among otherthings, that "he was not going to have a union shop; thatat notime was he goingto let the Union come in there; that the Union wasn't any good and he wasn't goingto have it."He said also, she claimed, that he would not work in a "union shop"and would not stay if the Unioncomes in.Berlin denied that he had remarked, as related by Rhodes, he would lay offeveryone who joined the Union.He maintained he was too intelligent to make thisstatement.In his version of discussions with Pagitt concerning the Union,Berlininsistedthat Pagitt came to him and volunteered information concerning the unionmeetingsincluding the identity of those who attended.He testified that he told Pagitt he didnot want the names of the employees, but that he did want from him informationas to the number present at the meetings. Pagitt nevertheless told him he wouldcome to his house the next night after the union meeting to give him the volun-teered information includingthe namesof employees who attended.Berlin con-ceded that Pagitt came to his house as he had promised but claimed that he wouldnot acceptinformationfrom him concerning the identity of employees at themeeting.641795-63-vol 136-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to conversations about the Union with Adams, Berlin admitted asking himwhether he had joined the Union and being told that he had.At another place inhis testimony Berlin claimed that his only reference to the Union in conversationwith Adams was his advice to Adams to become a mechanic at his work before,belonging to the Union.There was no explicit denial by Berlin of Manoy's account of their conversationconcerning her union activities when he recalled her to work on July 14.He,denied her assertion that he was "vexed because she had joined the Union, but,admittedly, after learning from her she had joined the Union, had said, "I gaveyou a good chance to deliver and give me a good reason why you joined the Union.Were you mistreated?"He acknowledged she told him that she had joined theUnion because she had been asked to do so and that he thereupon said to her, "Well,you didn't haveanyreasons, but, however, if anybody were to tell you to jump off-the roof would you jump off?"Concerning Schuder's 'testimony, Berlin denied only that he had inquired abouther umon membership when he employed her.Regarding Lambright's account of his remarks to her about the Union, Berlin-merely stated belief he had no discussion with her about the Union.As to his statements to the employees at the July 21 meeting, as recounted byMullen, Berlin admitted he was unable to recall "word-for-word" what he said, but-did remember telling them that he had treated them fairly and that they did not,-therefore, need a union, and that he asked, in view of his fair treatment, why did they"go to a union."At the same time he lectured them "above all first becomemechanics so you will know how to work before you join any union."He testifiedhe may have stated he would not have a "closed umon shop," and that he had toldthe employees in this connection that no union organizer had ever been able toconvince him that it was beneficial for employees to belong to a union. Berlin wouldnot deny questioning Mullen whether she had attended a union meeting.HeAdmitted telling her on July 14 or 15 that "When the girls come up they want tomake the job good, not to bother the girls-especially the new girls that first comeup, let them get warm in the place, let them get into the work and then if you wantto organize them, then organize them, not here."He claimed he was unable torecall just how he spoke to Mullen but testified, "I told her if you want to organizethem, organize them outside or at home, but not here. I said, lunch hour or before,because it does not separate when they start organizing in a place, it does not sep-arate the lunch hour problem-two or three, they sit there and they talk about itall day long until you stop it."The General Counsel's witnesses who testified concerning Berlin's conduct im-pressed me, far more than Berlin, as being sincerely concerned with relating factuallythe events they were asked to recall. I had some reservations about Pagitt's testi-mony during his appearance as a witness because at times his memory seemedvague or uncertain.These misgivings, however, were overcome by Berlin's accountof his affairs with Pagitt which in large measure either supported Pagitt's versionby outright admission or failed to refute it.Where Berlin did plainly contradictPagitt, as for example in his insistence that he refused to accept Pagitt's volunteeredidentification of union adherents, I reject his testimony as disingenuous. I do notrelywholly upon demeanor factors as a basis for crediting the General Counsel'switnesses, for it turns out that their testimony in whole or part is supported byBerlin's admissions or is uncontradicted.Such few contradictions as do appear Iresolve in favor of the General Counsel's witnesses because, as I have indicated, Iregard their testimony as more credible than Berlin's.From the credited testimonyof these witnesses I find that Berlin engaged in the following conduct as alleged inparagraph 11 of the complaint.'(a)On July 5, 1961, Berlin interrogated employee Jack Adams concerning hisunion activities and sympathies and at the same time expressed his oppositionand hostility to the Union.(b)On July 7, Berlin interrogated employee Juanita Lambright concerning herunion activities.(c)On July 14, Berlin interrogated employee Dorothy Manoy concerning herunion activities.In the course of this interrogation he revealed that she had beenterminated the week before because of her union activities and that he was disturbedover them.While Berlin probably did not, as Manoy testified, articulate the word"vexed" in describing his feelings about her conduct, I am convinced that he did1 Subparagraphsin and nof paragraph 11 were dismissed on the General Counsel's ownmotion. PHIL MODES69impress her with his dissatisfaction and that Manoy properly characterized hisattitude as one of vexation.(d)On or about July 14, Berlin ordered employee Marie Mullen to stop organiz-ing for the Union on the Respondent's premises.This order was not just to refrainfrom such activities during Mullen's working time or that of other employees, butwas a sweeping directive not to engage in union activities at anytime or place onthe Respondent's premises.(e)On July 21, in a speech to employees in the plant, Berlin declared he wouldnot have a union shop, that he would not permit the Union's intrusion in the plant,and that if it did intrude he would leave.(f)On June 16, following the Union's first meeting on the preceding day, Berlininterrogated employee CharlieW. Pagitt concerning the events of that meetingand the identity of employees who attended, and further inquired whether employeePaul Turcotte was the ringleader in the Union's activities.(g) Following the Union'smeeting on June 29,Berlin again discussed with Pagittthe union activities of the employees and directed him to report concerning theactivities of employees at their meetings and the identity of employees who joinedthe Union.Berlin also declared that he would prevent the employees from holdingfuture union meetings in the county courthouse.(h) In a conversation with Pagitt, Berlin questioned him concerning the unionactivities of employee Marie Mullen.(i)Contrary to the allegation of subparagraph (i) of paragraph 11 of thecomplaint, the record contains no evidence that Berlin had stated to Pagitt that hehad discharged employee Turcotte because he was the union ringleader.On theother hand, the record does contain Pagitt's credited testimony that Berlin hadasked, as related in (f) above, whether Turcotte was the leader of theunionactivi-ties.Ifind that Berlin made the same inquiry in the conversation with Pagittreferred in (g) above, and that this time declared that if his belief as to Turcotte'sleadership were correct he would discharge him.(j) In the latter part of June, Berlin stated within the hearing of employee NenaM. Rhodes that he would lay off every employee who joined the Union.(k)On or about June 30 Berlin told employee Dorothy Schuder that so longas he ran the Respondent's plant no union shop would be there. I construe hisother remarks to Schuder about leaving the Union behind when he left Californiaand about the good sense of Texans in not accepting unionism as a declarationthat he had left California and come to Texas to avoid dealing with a union.Thereasonable implication of his words is that he would move wherever he could beassured of freedom from relations with unions.(1)Other thanBerlin's inquiry of Schuder when she was first employed by himon June 26 whether there had been a union shop at the plant where she had formerlyworked, I find no evidence to support the complaint allegation that Berlin interrogatedher concerning her union membership or activities.In sum I find that Berlin interrogated employees concerning their union activitiesand sympathies,interrogated employees concerning the activities of other employeesin behalf of the Union,threatened to discharge or lay off employees for union activi-ties, threatened to close and move the Respondent's plant to evade the Union, de-clared that the Respondent would not tolerate the unionization of its plant and that hewould prevent the employees from holding union meetings by using his influence todeprive them of their public meeting place, requested employees to obtain and tosupply him information concerning the union activities of fellow employees, andordered employees to cease all union activities at any time or place in the Re-spondent's plant.All thisconduct,singly and collectively,constitutes interferencewith,restraint,and coercion of employees in the exercise of the rights guaranteed bySection 7 of the Act to engage in union activities.By such conduct the Respondent,through its agent,Berlin,violated Section 8(a) (1) of the Act.B. DiscriminationThe Respondent discharged employee James Chitty on June 13,1961,Paul Tur-cotte on July 1, Dorothy Schuder on July 3,and on July 7 discharged employeesJack Adams,Jim Morgan,Katherine Jackson,Juanita Lambright,Nena Rhodes,and Dorothy Manoy.These are the employees alleged to have been unlawfullydischarged for their union activities.Chitty's employment by the Respondent began in the latter part of April 1961.He was one of the three employees who met with the Union's representative at thehome of employee Katherine Jackson in June.He was uncertain of the exact dateof the meeting but believes it was the day before his discharge.Jackson fixed the 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of themeeting as June10, or 12.Chitty, however,also testifiedthat his activi-ties in behalf of the Unionbegan onor about June 8 or 9.He related that before hisdischarge he solicited the signatures of employees on union authorizationcards atthe plant.Chitty's job was to cut cloth for the garments produced by the Respondent.Headmitted that he had been criticized for not stacking or cutting material straight.He recalled that about 2 weeks before his discharge Berlin had told him that if hedid not cut straighter he would have to let him go, but that Berlin then told himhe hadnot meantthis.On the day of his discharge he concededly had cut a quan-tity of material too short and Berlin had pointed this out to him and told him hewas discharginghim for thisreason.Clyde E. Odom, the employee who wasworking with Chitty at the cutting table, testified that none of the material withwhich he and Chitty had worked at the timewas ruinedor discarded.Berlin testified he discharged Chitty because he had spoiled a quantity of materialwhich he had improperly cut.He claimed that as a result there are still garments inthe plant whichare in a mess andwhich he will be unable to finish.He got rid ofChitty, he maintained, because he was anxious to break in an efficient cutter whowould relieve him of these duties.Paul Turcottewas not a witness.The Respondent's contentionthat he was dis-charged for his union activities is based on the evidence that Berlin had twice askedPagitt whether Turcotte was the ringleader of the Union and his threat to dischargehim if he were. There is no evidence to support a finding that Turcotte was a leaderin the union movementexceptBerlin's commentto Pagitt, as related by the latter,that Turcotte had threatened to damage the automobiles of employees who did notjoin the Union.On the other hand, there are Pagitt's assurancesto Berlin thatTurcotte was not the ringleader.There is no other evidence as to Turcotte's unionactivities.Berlintestified that he discharged Turcotte on July 1, because on thatday the latter had brokena pressingmachine.Berlin described Turcotte as adifficult person for other employees to work with, and related that the female em-ployees had complained about him.Berlin himself had daily verbal bouts withTurcotte about his work and assertedly would have discharged him before July 1except for his inability to replace him.When, before that day, he obtained a satisfac-torypresser andTurcotte broke the machine he felt the moment for his dischargehad come and then and there got rid of him.Dorothy Schuder was hired on June 26, 1961, and assignedas aninexperiencedemployee to work in the Respondent's plant at a machine whose functions are notdescribed in the record.She signed a union authorization card on June 27, andattended the June 29 union meeting. She related that in the morning of Saturday,June 30, Berlin checked her work at her machine and remarked that her productionwas too slow. She promised to do better.At noon he checked her work again andnotified her he could no longer use her. Following an argument with Berlin overher pay, he told her to return to work.On the following Monday Berlin instructedher several times in the operation of her machine.About 4:15 p.m., he checkedher production and again told her she was too slow and he would have to let her go.Schuder soughtout Berlinand asked for another chance, arguing it was not fair to ex-pect from her in such a short time what other employees had learned over a period ofweeksIn the course of her remarks she declared that if the plant went union hewould have to change his attitude and give the employees greater opportunity.Hewas, however, unwilling to give her another opportunity.Berlintestified that hehad observed during Schuder's first few days of employment that not only was herproduction extremely bad but her work was so poorly done he had to turn it over tohis joiners to fix at added expense.He decided then to let her go, but she spoketo him so volubly he decided to give her another chance.After she worked thefollowing Monday he saw that her production was so poor he could no longer keepher, and so he discharged herThere is no evidence of any kind in the record concerning Jim Morgan's dischargeto show that it was unlawful.Before proceeding with a recitation and analysis of the evidence pertaining to theJuly 7 discharges of Adams, Jackson, Lambright, Rhodes, and Manoy, I believe itwould be appropriate to state my findings and conclusions concerning the above-described discharges none of which in my opinion was unlawfully motivated.Asto Jim Morgan there can obviously be no finding of violation.Chitty's dischargeI find is attributable to the improper cutting of a quantity of material and Berlin'sloss of patience with him for this reason. I am mindful that Chitty had been oneof the Union's instigators, but do not believe this was a factor in his discharge be-causeI am notconvinced that when it occurred Berlin knew of this activity.Tur-cotte's discharge was also provoked by Berlin's reaction to the damage he did to PHIL MODES71the pressing machine.I have considered Berlin's belief expressed to Pagitt thatTurcotte was the union ringleader and his threat to discharge him if his belief weresubstantiated.But Pagitt kept assuring Berlin that someone else was the ringleaderand as there is no evidence to show that Turcotte was in fact such leader I have noreason for concluding that Berlin did not take Pagitt's word.Moreover, the recordshows that Turcotte was a disagreeable person, frequently at odds with Berlin, andit is altogether probable that when he broke one of Berlin's prized machines he wasspontaneously discharged for that reason.Schuder's discharge also impresses meas the result of Berlin's reaction to her quickly noted failure to be a productiveworkerHad Berlin been motivated to discharge her on July 3 for her union ac-tivities the likelihood is he would not have succumbed to her entreaties to give heranother chance after he had discharged her on June 30.Having noted Schuder'smilitance and Berlin's excitability I am convinced that after his Saturday encounterwith her, he let her go on the next Monday when that day her performance was stillshort of his requirements.I proceed to the circumstances of the July 7 discharges of Adams, Jackson, Rhodes,Manoy, and LambrightAdams worked for the Respondent from the end of April or beginning of Mayuntil his discharge on July 7. In addition to cleanup and mechanical duties he wasresponsible for matching up the fronts, backs, sleeves, and linings which went to thejoiners to form the completed coats produced by the Respondent.These parts whencut were identified by serial numbers which had to be accurately matched.Adamsconceded that he had several times mixed up coat linings and other cuttings and wasreprimanded therefor by Berlin who warned that he would be discharged for repeti-tion of these mixups.He further conceded the possibility that he had mixed up thelinings in the week preceding his discharge.He maintained, however, that abouthalf of these mixups were not his fault and that he had tried to explain this to Berlinwhen they had occurred, but that it was difficult on these occasions to reason withhim.Adams had signed a card for the Union in June and had attended the June 15 and29 meetings of the Union.He had also solicited the membership of Dorothy Manoyfor the Union. I have detailed above Berlin's interrogation of Adams on July 5concerning his past union activities and present adherence to the Union. I creditAdams' account of what transpired on that occasion.As stated, Berlin had then ex-pressed his dismay over the efforts of the employees in behalf of the Union and hadconcluded his remarks to Adams by telling him he was "fired," leaving him the op-tion of ending his employment then or working until the end of the week.Not know-ing whether to take Berlin seriously Adams had worked the next 2 days.At theclose of the day on July 7 Berlin called Adams to his office and, according to Adams,told him that although he gave "a good day's work" he was discharging him for hisinability to handle his job.Adams asked whether his discharge was because of theUnion and was told it was not. Berlin then stated he knew the identity of certainemployees who had signed cards for the Union and that he was going to let some gothat same evening and others on the next Friday.Concerning Adams' discharge Berlin explained the importance of properly match-ing the cut pieces which formed the coats and indicated that as a consequence of themismatching of these pieces by Adams he had required his joiners to spend timechecking serial numbers at added expense.He maintained that he discharged himfor mixing up the pieces and because of his arrogance.Adams, he claims, would"holler at me.He would always be right, and I am wrong." Berlin, as I have alreadyfound, had interrogated Adams about his union membership.As to the other thingswhich Adams testified Berlin had said to him about the Union on July 5 and 7, thereisno explicit denial from Berlin beyond his claim that he referred to the Union inconversation with Adams only when he told him to become a mechanic at his workbefore belonging to the Union. I credit Adams' testimony of what was said at thetime of his discharge.Katherine Jackson started to work for the Respondent on April 26, 1961.Although hired essentially to work in Berlin's office and to do buttonholing in herspare time, she was given no office work. In addition to work on buttonholes shecleaned coats and sewed buttons and snaps.When she was employed she informedBerlin she was physically unable to operate a power-sewing machine and was there-fore assigned hand-sewing duties.Although paid a guaranteed minimum of $1 foreach hour worked, Jackson, like most other of the Respondent's employees, was paida specific piece rate for each unit of work performed. It was therefore possible forher, if she were sufficiently productive, to earn in excess of $1 for each hour worked.The guaranteed rate was paid even though her earnings on the piece-rate basis did notequal the $1 hourly rate.The Respondent's payroll records showed for each weekly 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod the productivity of each employee as reflected by the earnings on a piece-ratebasis.Where these earnings fell below the guaranteed minimum paid to the em-ployee the difference was recorded as "makeup."Jackson's records show makeup ineach payroll period beginning with her employment in April and ending with theJuly 7 period.Thus in her 10-day periods she worked a total of 313 hours for whichher gross pay, less overtime and holiday payments,was $313.Of this sum$119.63represents her piece-rate earnings and $193.37 is makeup.In explanation of herfailure tomake her so-calledweekly minimum,Jackson testified that there weresome days when there would be insufficient coats to keep her and the other employeesengaged inher particular operations fully occupied.At such times they would sharewhatever work was available.The Respondent's payroll records in evidence do not reveal the precise dutiesof its employees.The only comparison which may fairly be made on this record ofJackson's performance with that of other employees would be by comparing her rec-ords with those of other employees who were then doing like work. Jackson's cross-examination contains her concession that employees Fayrene Burnettand Joy Erek-son were doing "about the same kind of work" that she had done. She furtheracknowledged that employees Billy Spradlin and Mildred Goalsby had also beensewers.There is other testimony that Goalsby did buttonholing.Neither Burnett,Erekson, nor Goalsby were discharged on July 72 Spradlin was discharged that daybut was recalled within a few days and still works for the Respondent .3Burnett'spayroll records show that during eight payroll periods beginning with the periodending May 19 and continuing through the July 7 period she worked 268/ hoursfor which she was paid, excluding overtime and holiday pay, $268 50.Of this sum$138.75 represents her piece-rate earnings and $129.75 is makeup.Erekson's rec-ords show that during two payroll periods, the one ending June 6 and the otherJuly 7, she worked 47 hours for which she was paid, excluding holiday pay, $47.Ofthis sum $24.78 represents her piece-rate earnings and $22.22 is makeup. Spradlin'srecords show that during 10 payroll periodsbeginningwith the period ending May 5and continuing through the period ending July 7, she worked 3541/2 hours for whichshe received, excluding overtime and holiday pay, $354.50.Of this sum $162.55 repre-sentsher piece-rate earnings and $191.95 is her makeup.Goalsby worked onpiece rates from the pay period ending May 5 through the July 7 period, and beyondthen.In the periods ending July 7 she worked 392 hours for which she received,excluding holiday and overtime pay, $391.50.Of this sum $173 34 represents herpiece-rate earnings and $218.16 is makeup.Jackson, as previously noted, was one of the three employees who met at her housewith the Union's representative on June 10 or 12 to start the Union's campaign. Inaddition to joining the Union and attending its June 15 and 29 meetings she spoke in-dividually to 50 or 55 employees in behalf of the Union both at and away from theplant and also obtained by solicitation the signatures on union authorization cards of20 or 25 employees.Nena Rhodes started her employment with the Respondent in January 1961.Afterworking 4 weeks she had a break in service. She resumed her employment with theRespondent in May and continued without interruption until her discharge on July 7.During her entire employment for the Respondent she sewed linings.Like the otherfemale employees discharged on July 7, she received a written notice from Berlinwhich stated, "Since speaking with you 2 weeks ago I have not seen the requiredimprovement. I must therefore inform you that your services are no longer needed."Rhodes acknowledged that Berlin had addressed the employees in the plant about2 weeks before July 7 and had, as he had done in May, demanded improved pro-duction.She denied that he had ever spoken to her personally about her productionalthough she had observed him speaking directly to other employees about theirs.She claimed that it was impossible because of Berlin's low piece rates for her toavoid makeup.Comparison of Rhodes' production records with those of other employees ishandicapped by lack of information on the payroll sheets in evidence of other em-ployees to permit determination of which others, like Rhodes, performed lining-sewing operations.From her testimony it may be gleaned that at least employee2 Jackson testified that Burnett and Erekson had joined the Union, but that Spradlinand Goalsby had not8 According to Berlin, when Spradlin was notified of her discharge for inefficiency onJuly 7 she begged him to give her other work. At the same time she told him that shehad not joined the Union.He took her back, he said, because a couple of persons cameto him in her behalf and because be found coat-cleaning work for her which required nospecial skill PHIL MODES73EttaMae Bradley and Dorothy Manoy were lining sewers. Bradley was not dis-charged.The record does not indicate whether she was a union adherent or not.Manoy was discharged and then later recalled under circumstances already describedand which will again be mentioned in the discussion below pertaining to her dis-charge.Manoy had joined the Union.Rhodes' payroll records show that she waspaid by piece rate from the pay period ending May 5 through the 10 periods endingon July 7. She worked during this time 398 hours for which she received, excludingholiday pay, $398.Of this sum $249.12 represents her piece-rate earnings and$148.88 is makeup. Bradley's piece-rate pay started in the pay period ending May 5and continued successively for 10 periods through the July 7 period and then beyondthat date.For the first 10 periods she work 398 hours for which she received, ex-cluding holiday pay, $398.Of this sum $278.23 represents her piece-rateearningsand $119.77 is makeup.Manoy's employment on piece rates began in the payperiod ending June 23.During the three periods in which she was employed beforeher discharge on July 7, she worked 118 hours for which she received, excludingholiday pay, $118.Of this sum $61.36 represents her piece-rate earnings and$56.64 is makeup.Concerning Manoy, it is pertinent to restate only what has been found above,namely that when she was recalled by Berlin on July 14 after her July 7 discharge, heasked her why she had signed a union card and admitted he had terminated her em-ployment not because of dissatisfaction with her work but because he was disturbedover her joining the Union.Before her discharge on July 7 Juanita Lambright had worked for the Respondentless then four full pay periods beginning with the period ending June 16 as a joiner.She joined the Union in June and attended its June 15 and 29 meetings.On the dayof her discharge, as found above, Berlin asker her whether she had signed a card forthe Union and she admitted she had. Lambright acknowledged that she was presentin June when Berlin made a speech to the employees in which he warned thatemployees who could not do their work would be discharged. She testified thatwhile Berlin had each week told her she had to increase her production, he alsotold her each week that her production was improving.The record permits nocomparison between Lambright's production with that of others, as it cannot be deter-mined from the record which other employees performed like duties.Her datareveals that during her employment she worked 134 hours for which she was paid,excluding holiday pay, $134.Of this sum $73.99 represents her piece-rate earningsand $60.01 is makeup.Berlin testified that he discharged Jackson, Rhodes,Manoy, and Lambrightbecause "there was just no hope" that they would become efficient producers.Hehad judged their competence and concluded they should be terminated by hisweekly inspection of the payroll sheets, which he called his "bible," and whichrevealed their repeated failure to meet minimum production requirements.Hehad been seriously concerned with the amount of makeup shown by his operatorson their payroll sheets and had in the past urged them in meetings at the plant toimprove.He recalled such a meeting in the month of May and he rememberedthat there had been a meeting 2 weeks before July 7 at which time he had toldthe employees that if they did not improve he would have "to do something aboutit."He was sure they understood that this meant that if they failed to improvesufficiently he would have to discharge them.On July 7 there were a number ofemployees including those who were discharged who still showed makeup on theirpayroll sheets.Berlin apparently claims to have lost patience on that day anddecided that some of these employees would have to be discharged.As to whyhe discharged some and retained others who were also failing to meet his productionrequirements, he testified that he selected those easiest to replace and kept thosewho showed improvement.He acknowledged that his operators were inexperiencedemployees who needed a training period in which to develop their skills, but claimedthat he had been notably generous in giving them time to learn their jobs.Hetestified ",the average manufacturer gives a girl 4 weeks time as an apprentice tomake the minimum I gave them 4 weeks and then I give them 4 weeks again."Manoy's discharge, he said, had been a mistake.When, after her discharge, hechecked his records and discovered she had worked only 3 weeks, he recalled her.Rhodes he let go, he claimed, because when he had pointed her $14 or $15 weeklymakeup, she would insist it was impossible to make her minimum because of thelow piece rates he had fixed for her work.He claimed he would have kept herif she said she would try to improve, but instead she maintained she could nevermake the minimum and he therefore had to let her go.As to Jackson his testimonywas that he discharged her simply because of her inefficiency.He denied knowingthat she had solicited for the Union. 74DECISIONSOF NATIONAL LABOR RELATIONS BOARDFindings already made establish Berlin's intense opposition to the unonizationof the Respondent's employees.These findings also show clearly that he imple-mented his opposition and determination to exclude the Union from the Respondent'splant by a long series of coercive acts violative of Section 8(a) (1) of the Act. Iam convinced that on July 7, the day after learning officially of the filing of theUnion's representation petition, he proceeded further along his unlawful pathby discharging Adams, Jackson, Rhodes, Manoy, and Lambright.Having credited Manoy's testimony that on July 14 Berlin admitted to her thathe had discharged her for joining the Union.Nothing else need be considered indetermining that her July 7 discharge was unlawful.Lambright's discharge on July 7 also seems patently unlawful.Mindful thatBerlin by his own testimony did not discharge new employees who worked thereless than 8 weeks where they showed improvement, the defense provides no logicalexplanation for Lambright's discharge.While she had not yet improved duringher short tenure to the point where she met minimum production requirements shewas making weekly progress. In fact her progress was comparable to Manoy's and,as the latter's discharge was admittedly a mistake, what explanation could therebe for Lambright's discharge?By Berlin's own standards she would have beenretained unless he had other reasons for getting rid of her. I am satisfied he did.He had interrogated her on the very day of her discharge concerning her union activi-ties and had learned that she was a supporter of the Union. This was his reason forquickly discharging her in violation of his own procedures.I reject Berlin's denial that he was aware of Jackson's wide spread solicitationsfor the Union.This employee not only instigated the Union's campaign by a firstmeeting at her home, but engaged in such broad scaled activities that she couldeasily have qualified in Berlin's mind as the ringleader of the Union. I infer thatBerlin acquired knowledge of her activities in view of his extensive interrogations.Considering his threat to discharge Turcotte who he had suspected at first was theringleader, I have no doubt that he discharged the real leader when on July 7, afterthe filing of the Union's petition, its campaign appeared to be reaching its peakIappreciate the fact that Jackson's production was consistently below the minimumrequired, and that in other circumstances her discharge for this reason would haveoccasioned no surprise.But Goalsbv's record was not much better on July 7 and thisemployee who had not joined the Union, a fact of which I am convinced Berlinwas aware, was not discharged. I am not persuaded by Berlins self-serving explana-tion that he kept Goalsby despite her inadequate record merely because she hadpromised to do better, and that this was a point of distinction between her andJackson.Spradlin's record was not much different from Jackson's, and while he diddischarge Spradlin despite her entreaty that she was not a member of the Unionhe also recalled her in a few days.That he was requested by someone to give herwork and that he assigned her to simple duties does not satisfy me that her non-membership in the Union was not a factor in according her and not Jackson suchconsideration.That Berlin did not discharge Burnett and Erekson whose productionon July 7 was also short of the minimum does not affect my belief that Jackson wasdischarged for unlawful reasons.Berlin testified that he could not discharge asmany low producers as he might have desired because he had first to obtain replace-ments. In this instance he would probably have completely stripped the buttonholingsection of practically all its employees had he discharged all who belonged to theUnion.Moreover, it was not necessary for him to discharge everyone who belongedto the Union in order to convince those employees who remained as to whatmight befall them if they continued their support for the Union.4His purposewas effectively accomplished by the discharge of one of its most active, if not themost active, adherent.Rhodes, also, in my opinion was discharged for her union membership, a factwhich I infer was known to Berlin.Her makeup was not significantly worse thanBradley's who was retained.Certainly her record was better than others who wereretained and who, conceivably, did work comparable to hers. In view of Berlin'sclearly shown discrimination in Manoy's discharge, for the admitted reason thatshe had joined the Union, I can in Rhodes' case reach only the conclusion that he alsodischarged her the same day for the same reason.Finally, asto Adams, the record, based on findings I have already made, showsthat on July 5 Berlin told him he was discharged because of his union membership.He appears temporarily to have thought better of this action for Adams was permitted4 SeeN L R B. v. W C Nabors d/b/a W. C. Nabors Company,196 F 2d 272 (C A 5),cert. denied 344 U.S. 865. PHIL MODES75to work the next 2 days. But the change of heart was overcome on July 7 andAdams was included with the others discharged that day. I am satisfied that it wasthe filing of the Union's petition which hardened Berlin's determination to get ridof Adams for his unconcealed adherence to the Union.As with Jackson it wouldnot have surprised me had Berlin in other circumstances discharged Adams formixing up the cloth pieces.But I do not believe that on July 7 this was the motivat-ing reason for the discharge. If Adams' derelictions had been the motivating factor,the question logically is raised why Berlin had not discharged him the precedingweek when he had last made this mistake but, instead, waited until July 7 to do so.The answer, I am convinced, is that Adams' shortcomings did not motivateBerlin todischarge him before July 7, and that he was discharged on that day, not for anythingrelating to his work, but because of his adherence to the Union.Ifind that the discharge of employees Adams, Jackson, Rhodes, Manoy, andLambright for their support of and adherence to the Unionconstituted unlawfulconduct by theRespondentviolative of Section8(a)(3) ofthe Act.I shall recom-mend dismissal of the allegations of the complaint that the discharges of employeesChitty, Schuder, Morgan, and Turcotte were unlawful.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. I shall further recommend that the Respondent offer immediate and fullreinstatement to Jack Adams to his former or substantially equivalent position with-out prejudice to his seniority or other rights or privileges.While it has been foundthat the Respondent unlawfully discharged certain other employees because of theirunion activities,the record discloses that subsequent thereto the Respondent uponthe advice of its counsel and in order to toll any possible backpay to these employeesmake valid offers of reinstatement to them to their former employment.Accord-ingly, it is not necessary to recommend that the Respondent make offers of reinstate-mentto these employees. I shall recommend that the Respondent make whole em-ployees Adams, Jackson, Rhodes, Manoy, and Lambright for any loss they mayhave suffered because of the discrimination against them on July 7, 1961, by pay-ment to them of sums of money equal to the amounts they normally would haveearned as wages from that date to the date of the offers of reinstatement to them,with backpay to be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289.'Because the Respondent's unfair labor practices go to the heart of the Act, thecommission of similar and of other unfair labor practices may reasonably be antici-pated.Itwill therefore be recommended that the Respondent be ordered to ceaseand desist from in any manner infringing upon the rights guaranteed its employeesby Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Lloyd Walters and Theresa Walters, a partnership d/b/a Phil Modes, are anemployer within themeaning of Section2(2) of the Act andare engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers Union. AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerning their union activities, sympa-thies,and the union activities of other employees, by threatening to discharge orlayoff employees because of their union activities, by threatening to close and moveits plant to evade the Union, by declaring that it will not tolerate the unionization ofits plant, by stating to employees that it will prevent them from holding union meet-ings through the use of influence at public meeting places, by requesting employeesto obtain and to supply it with information concerning the union activities of em- 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees, andby orderingemployees to cease all union activities at any time or placewithin its premises the Respondent has engaged in unfairlabor practiceswithin themeaning of Section 8 (a) (1) of the Act.4.By discriminating with respectto thehire and tenureof employment of em-ployees Jack Adams,Katherine Jackson,Nena Rhodes, DorothyManoy, and JuanitaLambright,the Respondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (3) and(1) of the Act.5.Theaforesaid unfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]RaleighWater Heater Mfg. Co.,Inc.andUnited Steelworkersof America,AFL-CIO.CasesNos. 12-CA-1526 and 12-CA-1695.March 2, 1962DECISION AND ORDEROn August 14, 1961, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in unfair labor practices in violationsof Section 8 (a) (1), (3), and (5) of the Act and recommending thatit cease and desist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent and the General Counsel filed exceptions to theIntermediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner only to the extent consistent herewith.1.The Trial Examiner found that the Respondent refused to bar-gain in good faith in violation of Section 8 (a) (5) and (1) of the Act,basing his conclusion on his findings of: (a) repudiation of priorcommitments and attempts to begin negotiationsde novo;(b) un-willingness to enter into any collective-bargaining agreement untilthe unfair labor practice charges filed by the Union were disposed ofby this Board; (c) unilateral grant of wage increases; and (d) theentire course of conduct at the negotiating meetings.We do not agree.(a)The Union was certified on April 17, 1960, and negotiationsbegan early in May and continued until July 29.During this period'Respondent's request for oral argument is denied as, in our opinion,the entire recordin this case adequately presents the issues and positions of the parties.136 NLRB No. 6.